                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                          00
                             - - - - - - - - - - - - Original Plan
                          0                          Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                          D                          Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Denise Williams                                 JOINT DEBTOR:                                     CASE NO.: 19-11611-AJC
SS#: xxx-xx- 9899                                           SS#: xxx-xx-
                                                                       ---
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1(C)(5),3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
     The valuation of a secured claim, set out in Section III, which may result in a
     partial payment or no payment at all to the secured creditor                                         00   Included        D     Not included

     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
     out in Section III                                                                                   D    Included        00    Not included

     Nonstandard provisions, set out in Section VIII                                                      D    Included        00    Not included
II.         PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.     $265.00              for months       to~;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                        D NONE    D PRO BONO
         Total Fees:                $4025.00          Total Paid:            $1200.00        Balance Due:      $2825.00
                         --------~                                  ---------                               ---------
         Payable ___$_1_4_1_.2_5___ /month (Months _I_ to 20
         Allowed fees under LR 2016-l(B)(2) are itemized below:
         $ 3,500.00 (Attorney Fees)+ $525.00 (Motion to Value Vehicle)

         Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS: [!] NONE
            [Retain Liens pursuant to 11 U.S.C. § 1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL:                     0   NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEP ARA TE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                       1. REAL PROPERTY: [!)NONE
                       2. VEHICLES(S):     0   NONE




LF-3 l (rev 1013117)                                                       Page I of3
                                                                          Debtor(s): Denise Williams                        Case number: 19-11611-AJC

           I. Creditor: Wells Fargo Dealer Services           Value of Collateral:           $6,500.00                        Payment
              Address: POB 1697                              Amount of Creditor's Lien:     $10,331.00      Total paid in plan:         $7,814.80
                       Winterville, NC 28590

           Last 4 Digits of Account No.: 9667                                                                    $97.00     /month (Months
                                                              Interest Rate:      7.50%
                                                                                                                                              -1    to 20 )
                                                                                                                                                      -
           VIN: 5GALRBED3AJ158078                                                                               $146.87     /month (Months
                                                                                                                                              -21   to 60 )
                                                                                                                                                      -
           Description of Collateral:
           2010 Buick Enclave Wagon 4D CXL
           2WD

           Check one below:
           ~fl~i'? incurred 910 days or more pre-
             pet1t1on
       1   DCl~i'? incurred less than 910 days pre-
       I     pet1t10n

                       3. PERSONAL PROPERTY:             I!] NONE
             C. LIEN AVOIDANCE I!] NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       I!] NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       I!] NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11U.S.C.§1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                     I!] NONE
             B. INTERNAL REVENUE SERVICE:                      I!] NONE
             C. DOMESTIC SUPPORT OBLIGATION(S): I!] NONE

             D. OTHER:           I!] NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                  A. Pay      $0.25       /month (Months                 to 20 )
                           ------
                       Pay ___
                             $9_1_.6_3_ _ /month (Months          ~      to 60 )

                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                  8.    D If checked, the Debtor( s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                  C. SEPARA TEL Y CLASSIFIED:               I!] NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       D   NONE
                       D   Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.


                   Name of Creditor                       Collateral                           Acct. No. (Last 4 Digits) Assume/Reject
                   Scott Carver UC, LP                    Residential Lease                    9899
             I.
                                                                                               ---------
                                                                                                                         D Assume I!] Reject
VII.         INCOME TAX RETURNS AND REFUNDS:                        I!] NONE

LF-31(rev.10/3/17)                                                             Page2 of3
                                                                  Debtor(s): Denise Williams                 Case number: 19-11611-AJC
VIII.      NON-STANDARD PLAN PROVISIONS (!]NONE


                       PROPERTY OF THE EST ATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.




kl~'°'
 Denise Williams                                         Date
                                                                                                      Joint Debtor
                                                                                                                            Date




   Attorney with permission to sign on                 Date
            Debtor(s)' behalf

  By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
  order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
  contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3117)                                                 Page 3 of3
